DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	
Claims 1 - 16 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 1, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“receive at least one piece of field-of-view information data (PFID), wherein the PFID is indicative of the field of view with which the medical image is to be taken of the patient; 
a computing device configured to implement a trained machine learning algorithm, wherein the trained MLA is configured and trained to: 
receive the at least one PPID and the at least one PFID received by the input interface as input; and 
generate as output at least one output signal indicating an RSC of a portion of the body of the patient for the medical image based on the at least one PPID and the at least one PFID; and 
an output interface configured to output at least the at least one output signal”.

in combination with the rest of the limitations of the claim. 
b. With respect to claims  2 – 9, 16, the claims have been found allowable due to their dependencies on claim 1.
c. With respect to claim 10, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:

“receiving at least one piece of field-of-view information data (PFID), wherein the PFID is indicative of the field of view with which the medical image is to be taken of the patient;
inputting the received at least one PPID and the received at least one PFID into a trained machine learning algorithm (MLA), wherein the trained MLA is configured and trained to receive the at least one PPID and the at least one PFID as an input and to generate as an output at least one output signal indicating a relative substance composition (RSC) of the body of the patient for the medical image based on the at least one PPID and the at least one PFID; and
outputting at least the at least one output signal”.

in combination with the rest of the limitations of the claim. 
d. With respect to claims  11, 12, the claims have been found allowable due to their dependencies on claim 10.
e. With respect to claim 13, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“wherein the PFID is indicative of the field of view with which the medical image is to be taken of the patient, a computing device configured to implement a trained machine learning algorithm, wherein the trained MLA is configured and trained to receive the at least one PPID and the at least one PFID received by the input interface as input, and generate as output at least one output signal indicating an RSC of a portion of the body of the patient for the medical image based on the at least one PPID and the at least one PFID, and an output interface configured to output at least the at least one output signal, the computer- implemented method comprising:
providing training samples, each of the training samples comprising a set of input parameters comprising one or more PPID and one or more PFID in accordance with pieces of information that the MLA is configured to receive, and each of the training samples being labelled with a corresponding RSC; and
training the MLA with supervised learning using the provided training samples”.

in combination with the rest of the limitations of the claim. 

f. With respect to claim 14, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“14. (Currently Amended) A method for providing training data for use in a computer- implemented method for training a machine learning algorithm (MLA), the method comprising:
providing at least one family member of a virtual family, wherein each family member of the at least one family member comprises a plurality of voxels for which an individual relative substance composition (RSC) is known;
virtually positioning each family member of the at least one family member in a plurality of positions and with a plurality of fields-of-view with regard to a medical imaging scan;
determining, for each position of the plurality of positions and field-of-view of the plurality of fields-of-view for each family member of the at least one family member of the virtual family, a total RSC for a respective field of view based on the individual RSCs of the voxels of the family member in the respectively field of view at the respective position;
generating sets of input parameters comprising at least one PPID and at least one PFID based on the at least one family member, the plurality of positions, and the plurality of fields-of-view;
labelling the generated sets of input parameters with the corresponding determined total RSC, such that training samples are generated”.

in combination with the rest of the limitations of the claim. 
g. With respect to claim 15, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“receiving at least one piece of field-of-view information data (PFID), wherein the PFID is indicative of the field of view with which the medical image is to be taken of the patient;
inputting the received at least one PPID and the received at least one PFID into a trained machine learning algorithm (MLA), wherein the trained MLA is configured and trained to receive the at least one PPID and the at least one PFID as an input and to generate as an output at least one output signal indicating a relative substance composition (RSC) of the body of the patient for the medical image based on the at least one PPID and the at least one PFID; and
outputting at least the at least one output signal”.

in combination with the rest of the limitations of the claim. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852